                                        S DISTRICT
                                     ATE           C
                                    T
                                                              O
                               S




                                                               U
                              ED




                                                                RT




Dated: October 15, 2018                              ERED
                          UNIT




                                              O ORD
                                   IT IS S
                                                                       R NIA




                                                          Spero
                                                seph C.
                          NO




                                        Judge Jo
                                                                      FO
                           RT




                                                                  LI




                                   ER
                               H




                                                                  A




                                        N                         C
                                                          F
                                            D IS T IC T O
                                                  R
